In two proceedings pursuant to the Family Court Act charging respondent with neglect of her two children, the children’s Law Guardian appeals from an order of the Family Court, Westchester County, dated June 14, 1971, which dismissed the petitions and directed that the children be returned to respondent. Order modified, in the interests of justice, by deleting therefrom the direction that the children be returned to respondent and substituting therefor a provision directing that a new dispositional hearing on the issue of custody of the children be held. As so modified, order affirmed, without costs. The two children, who are of tender years (5% and 6%), have been residing with their paternal grandparents since January, 1970. In view of the lapse of time since then, we are of the opinion that a new hearing is now mandated on the question of custody. Rabin, P. J., Hopkins, Munder, Latham and Shapiro, JJ., concur. •